United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 16, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-40797
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                           DERRICK FLEMING,

                                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:02-CR-162-2
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Derrick Fleming challenges the district court’s ruling on his

motion to suppress evidence in his appeal of his conditional

guilty-plea conviction for possession with intent to distribute

five or more grams of cocaine base in violation of 21 U.S.C.

§ 841(a)(1).

     Fleming argues that law enforcement officials’ initial stop of

the vehicle in which he was a passenger violated the Fourth

Amendment.     He also argues that the duration of his detention


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violated the Fourth Amendment.

       Suppression    hearing     testimony    indicates    that     the    police

officers stopped the vehicle in which Fleming was a passenger

because   the     taillights     were   continuously   lit.         The    officer

testified that it appeared that the vehicle was braking when it was

not.    Specifically, the police officer testified that he stopped

the vehicle pursuant to Texas Transp. Code § 547.323 because the

vehicle had defective taillights, which were a traffic hazard. The

district court correctly determined that a taillight that is

constantly on and that cannot signal when a vehicle is braking does

not comply with the Texas Transportation Code.              See Texas Transp.

Code §§ 545.105, 545.106, 547.323 (Vernon 2003).                    Because the

police officers had probable cause to believe that a traffic

violation was occurring when they observed the vehicle’s defective

taillights, the decision to stop the vehicle was reasonable and did

not violate the Fourth Amendment.           See Whren v. United States, 517

U.S. 806, 809-10 (1996). The appellant’s reliance on United States

v. Lopez-Valdez, 178 F.3d 282 (5th Cir. 1999), is misplaced.                   In

Lopez-Valdez, the observed defect in the taillight upon which the

traffic    stop    was   based    was   not   a   violation    of    the     Texas

Transportation Code and did not provide a basis for the officer’s

belief that a traffic violation had occurred.              Id. at 289.

       Suppression hearing testimony also indicates that after the

vehicle was stopped, the officers requested a computer check after

ensuring their own safety.         Questioning both before the computer

                                        2
check and while the computer check was pending provided reasonable

suspicion based on articulable facts that a search of the vehicle

was warranted.                Thus, the detention did not violate the Fourth

Amendment. See United States v. Shabazz, 993 F.2d 431, 435 (1993);

United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003).

          The judgment of the district court is therefore AFFIRMED.




G:\opin-sc\03-40797.opn.wpd                 3